UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto. Commission file number:0-15586 U.S. Neurosurgical, Inc. (Exact name of registrant as specified in its charter) Delaware 52-1842411 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 Research Blvd, Suite 325, Rockville, Maryland 20850 (Address of principal executive offices) (301) 208-8998 (Registrant's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of May 11, 2012 was 7,797,185. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Item 1. Financial Statements U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Due from related parties - current portion Other current assets Total current assets $ $ Investment in unconsolidated entities $ $ Due from related parties - net of current portion - Gamma Knife (net of accumulated depreciation of $1,489,000 in 2012 and $1,372,000 in 2011) Leasehold improvements (net of accumulated amortization of $145,000 in 2012 and $134,000 in 2011) Total property and equipment $ $ TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Obligations under capital lease - current portion Total current liabilities Obligations under capital lease - net of current portion Asset retirement obligations Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ TOTAL $ $ The accompanying notes to financial statements are an integral part hereof. 3 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Revenue: Patient revenue $ $ Expenses: Patient expenses Selling, general and administrative Total Operating income Interest expense ) ) Gain from sales of investments in unconsolidated entites - Loss from investment in unconsolidated entities - net ) - Interest income - Income (loss) from continuing operations ) Discontinued operations: Loss from operations of Kansas City Gamma Knife Center - ) Net income (loss) $ $ ) Basic and diluted income (loss) per share $ $ ) Net income (loss) per common share from continuing operations - basic and diluted $ $ ) Net income (loss) per common share from discontinued operations - basic and diluted $
